Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1 – 11 and 16) in the reply filed on 6 April 2021 is acknowledged.  The traversal is on the grounds that there is no serious search burden.  This is not found persuasive because the method and apparatus claims would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Please refer to MPEP § 808.02, "Establishing Burden", "A different field of search" for more detail.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
Claim 3: “transport means” is synonymous with “means for transporting”. Functional language is found in the claim, “ensuring the passage”. Claim language lacks structure, therefore 112f is invoked. Sufficient structure is found in the specification (filed 27 December 2018), [0023]: “A worm gear, a conveyor belt, a trickle system and/or a pump in particular may be used as transport means”. This structure will be included in the prior art mapping sections.
Claim 4: This claim depends on claim 3, but does not invoke 112f as it contains adequate structure in its claim language for “transport means”.
Claim 7: “separation device” is synonymous with “means for separating”. Functional language is found in the claim, “separating the transported material from the process material”. Claim language lacks structure, therefore 112f is invoked. Sufficient structure is found in the specification (filed 8 June 2021): [0029] “filters … [or] gravity separation devices …”. This language will be interpreted into the prior art rejection sections.
Claim 8: This claim depends on claim 7, and it also lacks adequate structure for “separation device” and will depend on claim 7’s claim interpretation for structure.
Claim 8: “return device” is synonymous with “means for returning / recycling”. Functional language is found in the claim, “returning the transported material”. Claim language lacks structure, therefore 112f is invoked. Sufficient structure is found in the specification (filed 8 June 2021): [0029] “conduit”. This language will be interpreted into the prior art rejection sections.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is not clear if the process material is required by the installation to form a trickling sealing zone or not. The language “first connecting channel is configured to allow passage of a free-flowing process material” leads to this lack of clarity. Wording such as “first connecting channel contains a free-flowing process material” would make this clearer.

Claim 20 recites the limitation "the cylinder" in the ninth line from the bottom.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 – 4, 6, 9 – 10, and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rausch et al. (U.S. Patent No. 3,042,390 hereinafter Rausch).

Regarding Claim 20, Rausch teaches an installation (entire apparatus of figures 2 and 3 [different views of same apparatus]) for carrying out a continuous multi-stage industrial process (figure 3: entire apparatus is continuous via a “conveyor belt” [C3 L25 – 26]) that carries out at least two successive stages of the process under a different pressure in an earlier stage than in a later stage (figure 3: hoods 1, 1a, and the space downstream of hopper 11a teach on at least two successive stages, and are at different pressures [C2 L68 – C3 L9] & C3 L29 – 43: this passage establishes that material column 13a in hopper 11a creates a seal which implicitly indicates a pressure difference between the space upstream and downstream of it), which is downstream from the earlier stage (figure 3: hood 1a is downstream of hood 1 and the space after hopper 11a is downstream of hood 1a), the installation comprising: a first chamber defining a first space (figure 3: hood 1); a second chamber disposed spaced apart downstream from the first chamber and separately from the first chamber and defining a second space excluding the first space (figure 3: hood 1a); a first connecting channel disposed between and connecting the first chamber and the second chamber (figure 3: space underneath hopper 11 between hoods 1 and 1a [cross section 15]), wherein the first connecting channel elongates between a first end and a second end disposed downstream from the first end (figure 3: cross section 15 has a first end and a second end downstream of the first end), wherein the first connecting channel defines an interior wall that defines a hollow interior space that extends between the first end and the second end (figure 3: cross section 15 [along with hopper 11] separates hoods 1 and 1a and therefore reads on wall & this cross section is process material), wherein the process material includes discrete granular particles of the process material (figure 3: material from hopper 12 is granular) wherein the hollow interior space defined by the interior wall of the first connecting channel contains discrete granular particles of a free-flowing transport material (figure 3: material from hopper 11 is “granular” [C3 L7] and considered a reading on transport material) intermixed with the discrete granular particles of the process material (figure 3: the contacting of material from hopper 11 onto material from hopper 12 is considered a reading on intermixing as material from hopper 11 inevitably embeds a portion of itself past the top surface of the granular material from hopper 12) in relative proportions sufficient to form a trickling sealing zone within the first connecting channel to maintain a pressure difference between the first space and the second space (figure 3: cross section 15 is considered seal tight due to the granular material [C2 L68 – C3 L9] & considered a reading on trickling sealing zone because it is a sealing zone made of moving granular material).

Regarding Claim 2, Rausch teaches the installation (entire apparatus of figures 2 and 3) according to claim 20, wherein the passage through the two spaces is free of any airlock (C3 L7: the “granular” material forming the seal is considered a reading on free of any airlock).  

Claim 3, Rausch teaches the installation (entire apparatus of figures 2 and 3) according to claim 20, further comprising a transport means, 112f: conveyor belt or equivalents thereof, configured for ensuring the passage of the process material through the first connecting channel (figure 3: entire apparatus is continuous via a “conveyor belt” [C3 L25 – 26]).  

Regarding Claim 4, Rausch teaches the installation (entire apparatus of figures 2 and 3) according to claim 3, wherein the transport means is selected from the group of: a worm gear, a conveyor belt, a conveyor worm gear, a trickle installation or a pump (figure 3: entire apparatus is continuous via a “conveyor belt” [C3 L25 – 26]).

Regarding Claim 6, Rausch teaches the installation (entire apparatus of figures 2 and 3) according to claim 20, wherein the process material includes a loose, bulk material, a pasty material or a liquid (figure 3: material in hopper 12 is granular and considered a reading on loose).  

Regarding Claim 9, Rausch teaches the installation (entire apparatus of figures 2 and 3) according to claim 20, wherein the transported material is the same as the process material, both of them being free- flowing (figure 3: material from hopper 12 is granular & material from hopper 11 is “granular” [C3 L7] and granular material are considered free- flowing).

Regarding Claim 10, Rausch teaches the installation (entire apparatus of figures 2 and 3) according to claim 20, wherein the process conditions in the two spaces are also different with regard to their temperature, moisture content, gas composition and/or the radiation burden in the spaces, apart from the different pressures (intended use: gas composition difference is a function of the process and 

Regarding Claim 17, Rausch teaches the installation (entire apparatus of figures 2 and 3) according to claim 20, wherein the pressure difference between the first space and the second space is at least 0.2 bar (intended use: pressure difference is a function of the process and transport material worked upon by this installation, therefore pressure is considered intended use & the apparatus of Rausch is capable of this pressure difference [C2 L68 – C3 L9]).

Regarding Claim 18, Rausch teaches the installation (entire apparatus of figures 2 and 3) according to claim 20, wherein the pressure difference between the first space and the second space is at least 0.8 bar (intended use: pressure difference is a function of the process and transport material worked upon by this installation, therefore pressure is considered intended use & the apparatus of Rausch is capable of this pressure difference [C2 L68 – C3 L9]).

Regarding Claim 19, Rausch teaches the installation (entire apparatus of figures 2 and 3) according to claim 20, wherein the pressure difference between the first space and the second space is at least 2.0 bar (intended use: pressure difference is a function of the process and transport material worked upon by this installation, therefore pressure is considered intended use & the apparatus of Rausch is capable of this pressure difference [C2 L68 – C3 L9]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (U.S. Patent No. 3,042,390 hereinafter Rausch). 

Regarding Claim 11, Rausch teaches the installation (entire apparatus of figures 2 and 3) according to claim 20, further comprising a third chamber defining a third space (figure 3: space downstream of hopper 11a); a second connecting channel connecting the second chamber to the third chamber (figure 3: space underneath hopper 11a, cross section 15a); wherein the transported material (figure 3: materials in hoppers 11 and 11a) together with the process material (figure 3: material in hopper 12) forms a free- flowing trickling sealing zone in each connecting channel (figure 3: cross sections 15 and 15a are considered seal tight due to the granular material [C2 L68 – C3 L9 and C3 L29 – trickling sealing zone because it is a sealing zone made of moving granular material), this sealing zone ensuring that different pressures will be maintained in the respective spaces adjacent to respective connecting channels (C2 L68 – C3 L9 & C3 L29 – 43).
Rausch is silent on a fourth chamber defining a fourth space; a third connecting channel connecting the third chamber to the fourth chamber.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of figure 3 with a fourth material column in a fourth hopper so the result is an installation of a fourth chamber and a third connecting channel (cross section underneath the fourth hopper) connecting the third and fourth chambers in order to create a fourth stage for any additional processing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 7 – 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (U.S. Patent No. 3,042,390 hereinafter Rausch) in view of Ahlmann (U.S. Patent No. 2,174,066 hereinafter Ahlmann).

Regarding Claim 7, Rausch teaches the installation (entire apparatus of figures 2 and 3) according to claim 20.
Rausch is silent on the installation further comprising a separation device, 112f: filters, gravity separation devices, or equivalents thereof, in the second space for separating the transported material from the process material.  
Ahlmann teaches the installation further comprising a separation device, 112f: filters, gravity separation devices, or equivalents thereof, in the second space for separating the transported material from the process material (figure 1: plate 18).  


Regarding Claim 8, Rausch teaches the installation (entire apparatus of figures 2 and 3) according to claim 7.
Rausch is silent on the installation further comprising a return device, 112f: conduit or equivalents thereof, for returning the transported material back to the first connecting channel.  
Ahlmann teaches the installation further comprising a return device, 112f: conduit or equivalents thereof, for returning the transported material back to the first connecting channel (figure 1: chute 26).  
It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Rausch with the chute and return line of Ahlmann in order to reuse the transport material and therefore save on material cost (Ahlmann page 2 second column line 53 – 56).

Regarding Claim 16, Rausch teaches the installation (entire apparatus of figures 2 and 3) according to claim 20.
Rausch is silent on wherein one of the chambers is connected to the atmosphere and accordingly subject to atmospheric pressure.
pressure (figure 1: pipe 22 & page 2 second column L41 – 43: “The atmospheric air is flowing in through pipe 22…”).
It would have been obvious to one skilled in the art before the effective filing date to modify one of the chambers / spaces of Rausch with the pipe bringing in atmospheric air of Ahlmann in order to provide any needed cooling (Ahlmann page 2 second column line 40: “cold air”).

Response to Arguments
Applicant’s arguments with respect to Claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Rausch only teaches a single chamber sealed against the environment and not against an adjacent chamber. This argument is not persuasive as Rausch does teach this between hoods 1 and 1a (figure 3 & C2 L68 – C3 L9) and hood 1a and the space downstream of hopper 11a (figure 3 & C3 L29 – 43).
Applicant also argues that Rausch doesn’t teach an intermixing of the process and transport materials and that the apparatus of Rausch only layers one material on top of another. This argument is not persuasive as the contacting of material from hopper 11 onto material from hopper 12 is considered a reading on intermixing as material from hopper 11 inevitably embeds a portion of itself past the top surface of granular material from hopper 12 (figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774